Citation Nr: 0503008	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  00-21 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for multiple cysts, a 
nervous condition other than post-traumatic stress disorder 
(PTSD), unexplained bleeding, and a lung disorder, as 
secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1970 to December 
1971.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 1994 decision by 
the RO which, in part, denied service connection for multiple 
cysts, a nervous condition other than PTSD, unexplained 
bleeding, and a lung disorder, as secondary to herbicide 
exposure.  The Board remanded the appeal to the RO for 
additional development in September 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

3.  The Secretary of VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted, including the disabilities now at issue on appeal.  

4.  Multiple lipomas, claimed unexplained bleeding, a claimed 
lung disorder, or a nervous condition other than PTSD, were 
not present in service or until many years after service and 
there is no competent evidence of a causal connection between 
any of these disorders and military service or any incident 
therein, to include any exposure to herbicide agents.  


CONCLUSION OF LAW

Multiple lipomas (claimed as cysts), a nervous condition 
other than PTSD, claimed unexplained bleeding, and a lung 
disorder were not incurred in or aggravated by active duty, 
may not be so presumed, nor may the disabilities be presumed 
to have been incurred as a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5106, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  

The Board concludes that information and discussions as 
contained in the September 1994 rating decision, the August 
1996 statement of the case; the May 1997 and January 2004 
supplemental statements of the case, the September 2003 Board 
remand, and in letters sent to the veteran in October 1989, 
July 1996, and September 2002 have provided him with 
sufficient information regarding the applicable regulations.  
These documents notified him why this evidence was 
insufficient to award the benefits sought.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  

In a letter received in April 2002, the veteran reported that 
medical records from several private physicians were no 
longer available.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of the issue 
of service connection for hypertension on the merits.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

Factual Background 

Except for single episodes of an upper respiratory infection 
in April 1971 and diarrhea in July 1971, the veteran's 
service medical records are negative for complaints, findings 
or abnormalities indicative of a skin disorder, unexplained 
bleeding, or any psychiatric or respiratory disorder.  On a 
Report of Medical History for separation from service in 
November 1971, the veteran specifically denied any history of 
chronic or frequent colds, skin diseases, shortness of 
breath, chronic cough, tumors, growths, cysts, or cancer, 
rectal disease, depression, excessive worry, or nervous 
trouble of any sort.  His separation examination in November 
1971 showed normal lungs, chest, abdomen, viscera, anus, 
rectum, gastrourinary system, skin, lymphatics, and 
psychiatric status.  

Private medical reports received in February 2003, showed 
that the veteran was first seen for rectal bleeding in 
January 1978.  The veteran reported that he started bleeding 
about three weeks earlier with every bowel movement, and that 
it stopped after about a week.  He denied any pain, 
constipation, cramps, diarrhea, or hemorrhoids.  He had a 
history of excision of several lipomas but no major 
operations.  There was a family history of colostomy and 
carcinoma of the rectum (mother), and gastroenteritis 
(sister).  The impression was rectal bleeding, probably due 
to hemorrhoidal vessels.  The examiner commented that polyp 
or tumor was possible with his family history.  A 
proctosigmoidoscopy and barium enema in February 1978 were 
normal.  

In March 1982, the veteran was seen for multiple knots on his 
arms and forearms, and reported that he had about 20 removed 
at one time, previously.  There were eight to ten lipomas, 
measuring up to 1.5-cm around the forearms and above the 
elbow.  None of them were unsightly and the physician 
indicated that he saw no reason to remove them.  The veteran 
was somewhat fearful of malignancy, but the physician 
reassured him that they were not malignant.  

An upper gastrointestinal (UGI) series at a private medical 
facility in October 1983 showed the esophagus, stomach, and 
duodenum were within normal limits.  There was no evidence of 
peptic ulcer disease and the stomach emptied well.  The upper 
small bowel mucosal pattern was normal.  

A private hospital discharge summary report in October 1983, 
showed that the veteran was admitted for suspected 
pericarditis.  The discharge diagnosis included gastritis.  

On VA dermatology examination in January 1990, the veteran 
reported a history of rashes, described as pillory nodules 
scattered over his body off and on since 1973.  On 
examination, there were acneiform papule on the face and one 
on each thigh (healed).  The impression included acneiform 
dermatitis and lipomas.  The examiner stated that there was 
no relationship between the skin abnormalities and Agent 
Orange.  

The veteran underwent excision of four subcutaneous lipomas 
of the left forearm at a VA medical facility in April 1991.  
The pathology diagnosis was multiple lipomas of lobulated 
adipose tissue without atypia or malignancy.  

While hospitalization for PTSD at a VA medical facility in 
November and December 1998 the veteran was noted to be 
passing clots of blood and had a positive heme stool test.  A 
flexible sigmoidoscopy revealed an anal fissure, external 
hemorrhoids, and nonspecific proctitis.  

A VA operation report in January 2000 showed a history of 
chronic anal fissure, hemorrhoids, and proctitis.  On 
examination, there was a external hemorrhoid with a skin tag 
and a posterior anal fissure, which appeared chronic and 
linear, with no evidence of bleeding.  Sphincter tone was 
very increased and spastic, but there were no palpable 
masses, prostatic nodules, or bleeding on digital rectal 
examination.  Colonoscopy up to the cecum revealed a spastic 
bowel, several diverticula in the left colon, without polyps, 
tumors, or stricture.  There was no sign of inflammatory 
bowel disease.  On retroflexion, there were internal 
nonbleeding hemorrhoids.  The impression included posterior 
anal fissure, external hemorrhoid with skin tag, internal 
hemorrhoids, spastic bowel, and diverticulosis of the colon.  

A May 2003 VA colonoscopic examination revealed a 
rectosigmoid colon and lymphoid hyperplasia.  During a 
September 2003 VA outpatient treatment visit, it was remarked 
that the veteran's skin was rash-free.

VA outpatient records associated with the claims file 
throughout the pendency of the appeal show that the veteran 
was treated for numerous maladies, including for recurring 
bleeding in the rectal region and psychiatric problems from 
1990 to 2004.  The veteran's complaints and the clinical 
findings were not significantly different from those noted on 
the reports discussed above.  

Laws & Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  § 3.303(d) 
(2004).  

The applicable criteria provide that a disease associated 
with exposure to certain herbicide agents, listed in 
38 C.F.R. § 3.309 (2004), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than ones 
listed in 38 C.F.R. § 3.309(a), however, will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 
38 C.F.R. § 3.307(a) (2004).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2004).  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), manifested to a degree of 10 percent at any 
time after service shall be service connected, if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, and the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, and provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

Analysis

In the instant case, it is clear that the disabilities for 
which the veteran seeks service connection, multiple lipomas 
(claimed as cysts), claimed unexplained bleeding, a nervous 
disorder other than PTSD, and an unspecified lung disorder, 
are not ones for which presumptive service connection may be 
granted.  Thus, presumptive service connection for these 
disorders due to herbicide exposure is not warranted.  
McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 
3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

In this regard, the Board notes that the veteran's service 
medical records are negative for any complaints, 
abnormalities, or diagnosis referable to any cysts, nervous 
disorder, unexplained bleeding, or a lung disorder.  The 
veteran specifically denied any such related problems on his 
Report of Medical History for separation from service in 
November 1971, and no pertinent abnormalities were noted on 
examination at that time.  

According to the veteran, his multiple lipomas were first 
manifested in 1974, more than 3 years after service.  (See 
November 1989 statement).  Since then, he has had several of 
the lipomas excised.  However, pathology reports showed the 
lipomas were without malignancy.  The veteran also has 
acneiform dermatitis.  However, this was not shown in service 
or until many years thereafter, and no competent evidence has 
been presented to relate the dermatitis to service.  

Similarly, the evidentiary record shows that the veteran was 
first seen for rectal bleeding in 1978, more than six years 
after discharge from service.  Subsequent studies revealed 
internal and external hemorrhoids, posterior anal fissure, 
spastic bowel, and diverticulosis of the colon.  However, all 
diagnostic studies, including colonoscopy, flexible 
sigmoidoscopy, barium enema, and proctosigmoidoscopy have 
revealed no evidence of any tumors, ulcers, or cancer.  As 
these disabilities were not present in service or until many 
years thereafter, and there is no competent evidence relating 
these disabilities to service, there can be no basis to grant 
service connection.  

As to the claim for a psychiatric disorder other than PTSD, 
there is no evidence that the veteran has a current 
psychiatric condition other than PTSD.  Prior to establishing 
service connection for PTSD, the evidentiary record showed 
depression secondary to his nonservice-connected back and 
neck problems (10/91 VA hospital report).  However, all 
subsequent psychiatric reports show treatment for 
manifestations attributed to his PTSD, alone.  There is no 
evidence of a psychiatric disorder in service, evidence of a 
psychosis within one year of discharge from service, or any 
evidence of a current psychiatric disorder other than PTSD.  

Although the veteran believes that he has a lung disorder at 
present that is related to military service, he has presented 
no competent evidence of any current disability of the lungs.  
Chest x-ray studies in January 2000 and November 1998 were 
negative and showed no evidence of any lung disorder, 
including cancer.  Absent evidence of a current respiratory 
disability or psychiatric disorder other than PTSD, there is 
no basis to grant service connection.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

The Board has considered the veteran's assertions that his 
multiple cysts, chronic bleeding, nervous disorder, and a 
lung disorder are due to exposure to Agent Orange in service.  
However, as a layperson, his is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of a medical nexus).  

As there is no competent medical evidence of record 
suggesting a connection between any in-service exposure to 
herbicides and the veteran's multiple lipomas, hemorrhoidal 
bleeding, nervous disorder other than PTSD, and a claimed 
unspecified lung disorder, and no evidence of any 
manifestations or symptoms attributable to these disorders 
during service or, if at all, until many years after 
discharge from service, the Board finds no basis to grant 
service connection.  Accordingly, the appeal is denied.  


ORDER

Service connection for multiple cysts, a nervous condition 
other than PTSD, claimed unexplained bleeding, and a lung 
disorder, as secondary to herbicide exposure is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


